Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Election/Restrictions
Applicant’s election of Group II, claims 2-18 and species of COUPTF-II, Prox-1, Fox2 and VEGFR-3, multiple sclerosis and vedolizumab in the reply filed on 3/1/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Under further consideration the species requirement for the biomarkers and drug are now withdrawn.
Claims 1, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2018.


Withdrawn Rejections 
The rejection of claims 11-12 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for new matter is withdrawn in view of the newly amended claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya et al., 2013 (5/18/2018, PTO-892) in view of Yamazaki et al., 2009 (3/7/2019 PTO-892) and Chikkaveeraiah et al., 2011 (9/26/2019 PTO-892).
Chaitanya teaches using lymphatic biomarkers in multiple sclerosis patient serum to determine the status of the patient (see abstract; page 2, 1st column, 1st paragraph; page 8, 1st column, 1st paragraph and Figure 5) as in instant claims 15 and 7. Chaitanya teaches natalizumab as the approved treatment for MS patients (see page 1, 2nd column) as required in instant claims 15. Chaitanya teaches that the biomarkers are obtained from biological samples from MS patients’ serum (see page 2, 1st column, 2nd paragraph and 2nd column, “MS specimens”) as in instant claims 13 and 14.  Chaitanya teaches that the lymphatic biomarkers include podoplanin (detected by D2-40 antibody), LYVE-1, VEGFR-3, FOX-C2 and Prox-1 (see page 2, 1st column, 1st paragraph) which are the biomarkers of instant claim 7. Chaitanya teaches measuring multiple biomarkers and shows that two biomarkers, Prox-1 and VEGFR-3 are reduced in MS patients in comparison to controls (see Figure 1 and Table 1) and meets the requirements of instant claims 6-12. Chaitanya does not specifically teach using COUPTF-II as a biomarker as required in instant claim 15 or the volume of the sample. 
Yamazaki teaches that lymphatic vascular system play critical roles in the maintenance of tissue homeostasis and the mediation of the afferent immune response (see page 425, 1st column, 1st paragraph). Yamazaki teaches that COUP-TFII and Prox1 interact (see abstract). Yamazaki teaches that VEGFR3 and Prox1 are involved in lymphatic development (see page 425). Yamazaki teaches that Prox1 expression controls podoplanin and VEGFR3 expression (see page 426, 1st column, 1st paragraph). nd column, 2nd paragraph). Yamazaki also teaches that COUP-TFII affect transcriptional activity of Prox1 and VEGFR3 (see page 426, 2nd column, 2nd paragraph; page 429, 1st column and page 432, “Discussion”). Yamazaki does not teach COUP-TFII as a biomarker for MS or the new volume of the sample as required in the instant claims.
Chikkaveeraiah teaches microfluidic electrochemical immunoarray for ultrasensitive multiplexed detection of protein biomarkers in cancer (see Abstract). Chikkaveeraiah teaches that detection of elevated levels of small collection of biomarker proteins can provide reliable diagnostic compared to single biomarkers and need to be done cheaply and accurately (see page 4477, 1st column). Chikkaveeraiah teaches that ELISA is one option but is limited by analysis times and sample volume (see page 4477, 2nd column). Chikkaveeraiah teaches that microfluidic devices only require small amounts of sample, have high sensitivity, low cost per sample and short assay times (see page 4478, bottom of 1st column). Chikkaveeraiah teaches that patient’s sample serum is only 5 microliter that was serially dilutes 5000 times (see page 4480, 1st column, 3rd paragraph) and reads on the less than 0.25 microliter volume biological sample as required in instant claim 15 due to the dilution of the original biological sample volume. Chikkaveeraiah teaches that they were capable of demonstrating sensitive, reproducible and accurate electrochemical detection of two protein cancer biomarkers in serum using microfluidic electrochemical immunoarray (see paragraph spanning pages 4482-4483). Chikkaveeraiah does not teach the instantly claimed biomarkers of MS population.
Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available <http://www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf>).  See also MPEP §2143(E).  One of ordinary skill in the art would be motivated to use multiple biomarkers since they would improve the method of diagnosis by not depending on only one biomarker, as taught by Chaitanya and Chikkaveeraiah. Finally, one of ordinary skill in the art would be motivated to use the microfluidic electrochemical immunoarray for ultrasensitive detection of the biomarkers for MS since this techniques is fast, cheap and sensitive to detect biomarkers in serum as taught by Chikkaveeraiah.  Chikkaveeraiah teaches that the one can detect serum protein in patient samples of 5 microliters and dilute this volume by 5000 and still the assay is sensitive enough to detect biomarkers (see page 4480, 1st column, 3rd paragraph). Therefore, using a 0.25 microliter volume of undiluted serum as a starting biological sample would be effective in the disclosed assay by Chikkaveeraiah. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Claims 6-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya et al., 2013 (5/18/2018, PTO-892), Yamazaki et al., 2009 (3/7/2019 PTO-892) and Chikkaveeraiah et al., 2011 (9/26/2019 PTO-892) in view of Neuhaus et al., 2003 (3/7/2019 PTO-892).
See Chaitanya et al., Yamazaki et al., and Chikkaveeraiah et al., as discussed above. While Chaitanaya teaches one treatment for MS, all of the references fail to teach other types of treatments for MS as required in instant claims 17 and 18.
st column, 2nd paragraph and page 132, 1st column, “Glucocorticosteroids”) and meets the requirement of steroids in instant claim 18. Neuhaus teaches that there other treatments that are immunotherapeutic and include intravenous immunoglobulins, immunosuppressive agents like mitoxantrone and anti-adhesion molecules (see page 133, 2nd column) and meet the requirement of an immunotherapy of instant claim 17. Neuhaus does not disclose the instantly claimed method of diagnosis and treatment.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Chaitanya, Yamazaki, Chikkaveeraiah and Neuhaus. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Neuhaus teaches known treatments for MS.  A person of ordinary skill in the art would have been motivated to combine treatment modalities known to be useful for the same conditions, and would have expected the combination therapy to be at least as good as either therapy alone (see MPEP §2144.06). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. Applicant argues that the Chaitanya reference fails to teach the claimed .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments against the references individually are not found persuasive because the combination of references teaches all of the required elements or make them obvious.  Applicant’s arguments against Chaitanya’s teaching of sample volume is not found persuasive because the sample volume teaching is being supported by the Chikkaveeraiah which teaches that their method using even a 5 microliter sample diluted 5000 times still capable of detecting biomarkers. This speaks to the fact that there are known methods in the art capable of high sensitivity in very small sample sizes. Further, the instant claims are towards a generic assay for testing the levels of biomarkers. There is no specific requirement for sample volume attached to the instant claims that would speak to criticality of achieving the ability of detecting the required biomarkers. The new limitation of the biological sample being undiluted serum is not further limiting because all biological samples start as undiluted and therefore, the nd column, 2nd paragraph and therefore, shows that the use of the 0.25 microliter is not unexpected or critical to the claimed method. In regards to the volume of the biological sample the MPEP § 2144.05, II(A) states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” While applicant argues that the volume of the sample is critical and therefore patentable there is no evidence in the specification that there is any critically to this volume and is an obvious variation in size that can be easily achieved in these assays, including dot blot assays. 
Applicant’s augment against the Yamazaki reference by stating that Yamazaki only teaches that COUPTF-II merely interacts with POX-1 in HUVECs and HDLECs but that they do not teach COUPTF-II regulate PROX-1 is not found persuasive. Yamazaki clearly shows a nexus between COUPTF-II and PROX-1 that would guide one of ordinary skill in the art to contemplate and look for PROX-1 partners to determine if they are linked in other models, like the MS disease model. Yamazaki is only depended to show what was known at the time of filing and what would guide one of ordinary skill in 
Also, applicant argues that there is no teaching of the COUPTF-II in serum but this is not found persuasive since blood, serum and plasma all run through the vasculature system. It would be reasonable to expect to find this protein in shed microparcticles from the vasculature tissue it occupies in view of the Chaitanya reference that already teaches that the Prox-1 and VEGFR-3 biomarkers for MS patients, also involved in HUVECs and HDLECs development, are already detected in serum and Yamazaki teaches that the COUPTF-II and PROX-I are found together in the same sample. 
Finally, applicant argues the art does not teach the limitations of instant claims 13 and 14 of non-centrifuged serum or frozen stored. This is not found persuasive because, as discussed above, there are finite predictable solutions of the available serum types to choose from which makes the select of one of these a prima facie obvious to one of ordinary skill. 


Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649